             Case 3:17-cv-01862-RS Document 100-4 Filed 07/02/19 Page 1 of 2



 1 Matthew R. Orr, Bar No. 211097
    morr@calljensen.com
 2 William P. Cole, Bar No. 186772
 3 wcole@calljensen.com
   Samuel G. Brooks, Bar No. 272107
 4 sbrooks@calljensen.com
   CALL & JENSEN
 5 A Professional Corporation
 6 610 Newport Center Drive, Suite 700
   Newport Beach, CA 92660
 7 Tel: (949) 717-3000
   Fax: (949) 717-3100
 8
   Attorneys for Defendants Target Corporation,
 9 International Vitamin Corporation, and
10 Perrigo Company of South Carolina, Inc.
11                                     UNITED STATES DISTRICT COURT
12
                                      NORTHERN DISTRICT OF CALIFORNIA
13
14 TODD GREENBERG, On Behalf of                       Case No. 3:17-cv-01862-RS
   Himself and All Others Similarly Situated,
15                                                    [PROPOSED] ORDER GRANTING
16             Plaintiff,                             DEFENDANTS’ MOTION FOR
                                                      SUMMARY JUDGMENT OR,
17                      vs.                           ALTERNATIVELY, PARTIAL
                                                      SUMMARY JUDGMENT
18 TARGET CORPORATION, a Minnesota
19 Corporation, INTERNATIONAL
   VITAMIN CORPORATION, a New Jersey Date: August 8, 2019
20 Corporation, and PERRIGO COMPANY  Time: 1:30 p.m.
   OF SOUTH CAROLINA, INC.,          Place: 450 Golden Gate Ave.
21                                          Courtroom 3 – 17th Floor
               Defendants.                  San Francisco, CA
22
23
                                                      Complaint Filed:          April 4, 2017
24                                                    First Am. Comp. Filed:    May 4, 2017
                                                      Second Am. Comp. Filed:   April 19, 2018
25                                                    Trial Date:               None Set
26
27
28
     INT22-01:2517475_1.docx:7-1-19               -1-
               [PROPOSED] ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT OR,
                              ALTERNATIVELY, PARTIAL SUMMARY JUDGMENT
             Case 3:17-cv-01862-RS Document 100-4 Filed 07/02/19 Page 2 of 2



 1            The Motion for Summary Judgment or, Alternatively, Partial Summary Judgment
 2 by Defendants Target Corporation, International Vitamin Corporation, and Perrigo
 3 Company of South Carolina, Inc. came on for hearing before the Honorable Richard
 4 Seeborg on August 8, 2019.
 5            Having considered all of the papers filed by the parties in connection with this
 6 Motion, the papers and records on file in this action, the parties’ arguments at the
 7 hearing on this matter, and other matters of which the Court may properly take notice,
 8 the Court HEREBY ORDERS:
 9            For good cause shown, Defendants’ Motion for Summary Judgment is
10 GRANTED, and the Court directs that judgment be entered against Plaintiff and in
11 favor of Defendants Target Corporation, International Vitamin Corporation, and Perrigo
12 Company of South Carolina, Inc.
13
     IT IS SO ORDERED.
14
15            This ___ day of _________, 2019.
16
17
                                             Hon. Richard Seeborg
18                                           United States District Court Judge
19
20
21
22
23
24
25
26
27
28
     INT22-01:2517475_1.docx:7-1-19               -2-
               [PROPOSED] ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT OR,
                              ALTERNATIVELY, PARTIAL SUMMARY JUDGMENT
